DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Black, Bruce on 7/19/2022.
The application has been amended as follows: 
Claim 11, line 10, “and” has been deleted.
Claim 11, line 12, “jacket” has been changed to --jacket; and wherein at least two retention arms extending from the housing of the multi-port connector--.
Claim 12 has been deleted.
Claims 13 and 14, line 1, “12” have been changed to --11--.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
Reasons for Allowances
Regarding claims 1 and 11, the prior art does not disclose or suggest
a USB cable, comprising a multi-port connector comprising a housing, at least two ports defined by the housing, at least two female USB connectors disposed within the housing, and at least two retention arms extending from the housing, wherein a different one of the at least two female USB connectors is accessible through each of the at least two ports and a different one of the at least two retention arms is disposed adjacent an opening of each of the at least two ports as required in combination with other limitations of these claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 8740641), (US 6738856), (US D951196), (US D819576), (US 8568160), (US 7618377), (US 8694080), (US 7252542), (US 6997733), (US 8668651), (US 5341812), (US 9306313), (US 9088087), (US 8864520), (US 8777671), (US 8764491), (US 8517772), (US 9966716), (US 8550856), (US 9385464), (US 8298003), (US 20090113101), (US 8874819), (US 7121852), (US 7473141), (US 20190138475), (US 20160202743), (US 9129069), (US 20030176109), (US 6697892), (US 7857664), (US 20080133815), discloses  the structural claimed limitations of the presently claimed invention except for a multi-port connector comprising a housing, at least two ports defined by the housing, at least two female USB connectors disposed within the housing, and at least two retention arms extending from the housing, wherein a different one of the at least two female USB connectors is accessible through each of the at least two ports and a different one of the at least two retention arms is disposed adjacent an opening of each of the at least two ports as required by these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/           Primary Examiner, Art Unit 2831